Citation Nr: 0706654	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-30 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1964 to March 1967, with subsequent service in the 
Texas National Guard.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
left ear hearing loss and hypertension.  In November 2004, 
the veteran testified before a Decision Review Officer (DRO); 
a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
November 1978 to June 1979 audiogram reports from Dr. W. U. 
indicated that the veteran underwent a left ear stapedectomy 
in January 1979; however, treatment records regarding the 
procedure have not been associated with the claims file.  As 
such records may have some bearing on the veteran's claim, 
they should be secured.  An October 2001 treatment record 
from Dr. T. F. N. indicated that the veteran's hearing 
ability changed status post head trauma; however, there are 
no records of any type of head trauma associated with the 
claims file.  At his November 2004 DRO hearing, the veteran 
indicated that he received treatment from VA in the mid-70's 
and was prescribed medication in the 80's for high blood 
pressure.  As VA records are constructively of record and may 
have some bearing on the veteran's claim, they must be 
secured, if available.  

The veteran's service personnel records showed that he was a 
light truck driver in Vietnam from May 1966 to March 1967.  
His SMR's, including a March 1967 separation examination, 
were negative for any complaints, treatment, or findings of 
hearing loss.  Post service medical records indicated that in 
1979, the veteran had a left ear hearing loss disability and 
underwent a left ear stapedectomy.  August 2000 to January 
2004 treatment records from Dr. H. B. R. noted that the 
veteran worked almost 70 hours a week as a truck driver and 
included a diagnosis of "sensorineural hearing loss/truck 
driver."  An October 2001 record from Dr. J. F. N. showed a 
diagnosis of left ear otosclerosis and noted noise exposure 
from truck driving.  As the etiology of the veteran's left 
ear hearing loss is unclear and his occupational specialty 
was that of a truck driver both in and out of service, a VA 
examination is necessary to determine whether the veteran's 
current left ear hearing loss is as least as likely as not, 
related to noise trauma in service.  

It appears that the RO raised the claim of service connection 
for hypertension as secondary to the veteran's service-
connected diabetes mellitus.  However, at his November 2004 
DRO hearing, the veteran indicated that his hypertension was 
directly related to service, or in the alternative that his 
diabetes aggravated his hypertension.  As the May 2004 VA 
examination did not address whether the veteran's 
hypertension was related directly to his service, and/or 
whether his service-connected diabetes aggravated his 
hypertension, the Board believes further medical inquiry is 
necessary.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).

As the claims are being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date for the 
claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The veteran should be asked to 
identify all medical treatment providers 
who have treated him for a hearing loss 
disability and hypertension since service.  
The RO/AMC  should obtain complete records 
(those not already secured) of such 
treatment from all sources identified, 
specifically including treatment records 
associated with the left ear stapedectomy 
in January 1979, any treatment records 
related to a head trauma, and VA treatment 
records from the mid-70's to the present 
regarding hypertension.  

3.  The veteran should be afforded a VA 
audiological evaluation (with audiometric 
studies) to ascertain whether he currently 
has a left ear hearing loss disability by 
VA standards, and if so, whether such 
disability is as least as likely as not 
related to an event or injury (including 
acoustic trauma) in service rather than 
other, intervening, factors.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should explain the rationale for 
any opinion given.  

4.  An appropriate VA examiner should 
ascertain the likely nature and etiology 
of the veteran's hypertension. After 
reviewing the claims file, the examiner 
should specifically opine whether it is at 
least likely as not that the veteran's 
current hypertension disorder was caused 
or aggravated by his service or his 
service-connected diabetes mellitus. The 
examiner should explain the rationale for 
any opinions given.

5.  The RO/AMC should then readjudicate 
the claims.  If either claim remains 
denied, the veteran and his representative 
should be provided an appropriate 
supplemental SOC and given the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


